619 P.2d 648 (1980)
47 Or.App. 521
STATE of Oregon, Respondent,
v.
Shane Allan ROY, Appellant.
No. 10-79-05529; CA 16532.
Court of Appeals of Oregon.
Argued and Submitted June 23, 1980.
Decided August 4, 1980.
Marilyn C. McManus, Deputy Public Defender, argued the cause for appellant. On the brief were Gary D. Babcock, Public Defender, and James E. Mountain, Jr., Deputy Public Defender, Salem.
Rudolph S. Westerband, Asst. Atty. Gen., Salem, argued the cause for respondent. With him on the brief were James M. Brown, Atty. Gen., and Walter L. Barrie, Sol. Gen., Salem.
Before JOSEPH, P.J., and WARDEN and WARREN, JJ.
PER CURIAM.
Defendant appeals from the judgment on his conviction for unauthorized use of a motor vehicle. He raises a number of assignments of error, only one of which has merit. A portion of a security release questionnaire bearing defendant's purported signature was admitted into evidence over his objection. Under the rule in State v. Hartfield, 45 Or. App. 639, 609 P.2d 390 (1980), that ruling was erroneous. However, as was also true in Hartfield, the error was not such as to require reversal in the light of the other evidence.
Affirmed.